t c memo united_states tax_court michael a conviser and barbara l conviser petitioners v commissioner of internal revenue respondent docket no filed date robert a wherry jr for petitioners robert a varra for respondent memorandum opinion colvin judge respondent determined that petitioners are liable for deficiencies in federal_income_tax of dollar_figure for dollar_figure for and dollar_figure for after concessions the sole issue for decision is whether discharge_of_indebtedness income from an s_corporation increases petitioners' basis in that corporation we hold that it does -2 - not see 110_tc_114 on appeal 10th cir date section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure background the parties submitted this case fully stipulated under rule a petitioners petitioners lived in aspen colorado when they filed the petition in this case b mikama inc petitioners were shareholders in mikama inc mikama from to mikama was an s_corporation during the years in issue petitioners owned a one-third interest in mikama during the years at issue dove canyon from to mikama was a general_partner with a percent interest ina limited_partnership known as dove canyon co dove canyon dove canyon was formed in to develop acres of real_property in orange county california after it bought the land dove canyon built the major improvements on the property including roads a sewage system a golf course a clubhouse and a swim and tennis club and sold parcels of the development to builders to build homes on lots for sale to individuals dove canyon sold the last parcel in -3- discharge_of_indebtedness income dove canyon made a profit from its activities in its first years later a downturn in the california real_estate market inflation and increased interest costs resulted in significant losses on the project in and banks forgave a substantial amount of debt owed by dove canyon thus dove canyon realized dollar_figure in discharge_of_indebtedness income in and dollar_figure in cost overruns and a decline in real_estate values caused dove canyon's debts to exceed the value of its assets the income_from_discharge_of_indebtedness was included in dove canyon's taxable_income since in the case of partnerships the insolvency_exception applies at the partner level see sec_108 b d mikama's allocable share of discharge_of_indebtedness income from dove canyon was dollar_figure for and dollar_figure for in mikama excluded dollar_figure from gross_income under sec_108 b in mikama excluded dollar_figure from gross_income because sec_108 limits the sec_108 a b exclusion to the amount by which the taxpayer is insolvent mikama's assets in and were its partnership_interest in dove canyon and a small amount of cash mikama had cash before the discharge_of_indebtedness of dollar_figure in and dollar_figure in -4-- petitioners' share of the discharge_of_indebtedness income petitioners’ pro_rata share as one-third shareholders in mikama of dove canyon's discharge_of_indebtedness income was dollar_figure for and dollar_figure for petitioners' allocable share of the mikama loss was dollar_figure for dollar_figure for and dollar_figure for petitioners' basis in mikama petitioners increased their basis in mikama by the amount of their discharge_of_indebtedness income and claimed losses from mikama of dollar_figure in dollar_figure in and dollar_figure in petitioners also carried over losses of dollar_figure to and dollar_figure to petitioners' basis in mikama without taking into account the discharge_of_indebtedness income was dollar_figure on date dollar_figure on date and dollar_figure on date the parties agree that if petitioners may not increase their basis in mikama by their share of the dove canyon discharge_of_indebtedness income petitioners' deficiencies in income_tax are dollar_figure for dollar_figure for and dollar_figure for the parties also agree that if petitioners prevail and as a result may increase their basis in mikama by the discharge_of_indebtedness income no deficiencies in income_tax are due from petitioners for and discussion in nelson v commissioner supra we held that a shareholder of an insolvent s_corporation may not increase his or her basis -5- to reflect discharge_of_indebtedness income to the s_corporation the parties agree that nelson controls here accordingly petitioners may not increase their basis in mikama by their share of the dove canyon discharge_of_indebtedness income to reflect the foregoing decision will be entered under rule
